NOT FOR PUBLICATION

                        UNITED STATES COURT OF APPEALS                     FILED
                               FOR THE NINTH CIRCUIT                        JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 JIMMIE HAROLD CAUDLE, JR.,                        No. 08-35929

                 Plaintiff - Appellant,            D.C. No. 4:06-CV-00188-BLW

   v.
                                                   MEMORANDUM *
 BONNEVILLE COUNTY; et al.,

                 Defendants - Appellees.



                       Appeal from the United States District Court
                                 for the District of Idaho
                     B. Lynn Winmill, Chief District Judge, Presiding

                              Submitted December 15, 2009 **


Before:          GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Jimmie Harold Caudle, Jr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations arising


             *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
from two alleged incidents of assault, battery, unlawful arrest, and malicious

prosecution as barred by the doctrine of res judicata. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Stewart v. U.S. Bancorp, 297 F.3d 953,

956 (9th Cir. 2002). We affirm.

       The district court properly dismissed the action as barred by the doctrine of

res judicata because Caudle has already litigated his claims against defendants and

their privies in state court. See Caudle v. Bonneville County, No. CV-2006-1464,

slip op. at 8 (Idaho Dist. Ct. Apr. 25, 2007); Caudle v. Bonneville County, No. CV-

2006-2581, slip op. at 5 (Idaho Dist. Ct. Sept. 27, 2007); Caudle v. Bonneville

County, No. CV-2007-3068, slip op. at 6 (Idaho Dist. Ct. Jan. 25, 2008); see also

Ticor Title Co. v. Stanion, 157 P.3d 613, 618 (Idaho 2007) (describing elements of

res judicata under Idaho law).

       Caudle’s remaining contentions are unpersuasive.

       Appellees’ request for attorney’s fees and costs on appeal is denied.

       AFFIRMED.




JK/Research                               2                                      08-35929